Walker, J.
It would appear that counsel for the appellant insist that this judgment should be reversed on account of a supposed variance between the judgment nisi and the citation. The latter does not set out so fully, or with that particularity, the precise nature of *434the offense, as it is done in the judgment nisi and the bond. The principal was charged with an aggravated assault; the judgment nisi goes on to say that the assault was committed on one Jo Davis, with a certain pistol, etc. The citation simply refers to the matter as an aggravated assault, without saying upon whom or how committed. There is no variance, and the appellants were fully notified of the nature of the proceeding being had against them.
Finding no ground for reversing this judgment, it is affirmed.
Aeeirmed.